Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 
Fig.7 recites the numeral 20, however there is no indication of the structure in the specification. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 auto-close mechanism claims 1 and 8,
commanded close mechanism claims  9, 12-14
detection subsystem claims 10 and 11
valve opening device claims 4, and 5, 
regulating subsystem claim 15,
a guide, claim 8,
suction width regulating subsystem, 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review Applicant specification has suppoeted support of the following:
auto-close mechanism, allowed by the guide and the suction force of the vacuum system
commanded close mechanism, no corresponding structure defined,
detection subsystem, no corresponding structure defined
valve opening device, cam
regulating subsystem, comprises at least one displaceable lateral plate
a guide no corresponding structure
suction width regulating subsystem, comprises at least one displaceable lateral plat
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7, 9-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7, 9, 12-14 recite “commanded close mechanism”, “detection subsystem”, and “a guide” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However , the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-14 recite “commanded close mechanism”, “detection subsystem”, and “a guide” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts of performing the claimed function and to clearly link the structure, material, or act to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C 112(b) or pre-AIA  35 U.S.C 112, second paragraph. Appropriate action is necessary. No new matter should be entered.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it 
Claim 3 recites suction chamber first mentioned in the claim 2, however, the claim depends on claim 1 where Applicant fails to mention the claimed feature. Therefore, claim 3 lack anteceding basis.  Appropriate action is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Klingler (US 2969869).

Regarding claim 1, Klingler teaches, A vacuum system corresponds to the vacuum belt delivery system (fig.1) for securing substrates, comprising a suction line corresponds to the continuous channel (15, 16, Fig.5), a conveyor belt  corresponds to the elastomeric flexible belt (3, Fig.1) configured to receive and transport at least one substrate (corresponds to the sheet (6, Fig.1), wherein the conveyor belt (3, Fig.1) comprises a plurality of perforations corresponds to the suction mouth or port (13, Fig.5), wherein the vacuum system is configured to produce fluid suction through the perforations (17, Fig.5) towards an interior of the suction line (15, 16, Fig.1), generating a securing force of the at least one substrate to the conveyor belt, wherein each perforation (17, Fig.1) is equipped with a valve (24, Fig.6) 

    PNG
    media_image1.png
    257
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    143
    332
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    136
    197
    media_image3.png
    Greyscale


Regarding claim 2, Klingler teaches all the limitations of claims 1 as stated above, and further teaches, further comprising at least one support partition corresponds to the belt extension strip (23, Fig.6) to guide and support the conveyor belt (3, Fig.1) in its displacement corresponds to the (strip as the belt travel along bringing successive valve…, 3:65-70), the support partition (23, Fig.6) arranged forming at least one suction chamber (21, FiG.6)  which connects the suction of the fluid between the conveyor belt (3, Fig.1) and the suction line (15, 16, Fig.5).

	Regarding claim 3, Klingler teaches all the limitations of claims 1 as stated above, and further teaches, further comprising a perforated plate corresponds to the nozzle (18, Fig.5) arranged for the 
	Regarding claim 4, Klingler teaches all the limitations of claims 1 as stated above, and further teaches, further comprising a valve opening device corresponds to the cam (37, Fig.6) along at least one area of the suction line (15, 16, Fig.5), wherein the opening device (37, Fig.6) is configured (engage the head 36 or 38, 3:15-25 so that the valve is broken for discharge), to force an open position of the valves

	Regarding claim 5, Klingler teaches all the limitations of claims 1 as stated above, and further teaches, wherein the opening device is a cam Corresponds to the cam (37, Fig.10) configured to produce a pushing force on projections (corresponds to the heads (36, 28, Fig. of the valves, forcing the open position of the valves.
	Regarding claim 6, Klingler teaches all the limitations of claims 4 as stated above, and further teaches, wherein the valves comprise an auto-close mechanism corresponds to (to the registry of nozzle 31, the suction pump 10, through duck 19 creates vacuum to overcome the spring 29 to open valve 24, 2:65-72) configured to allow closing of the valve (24, Fig.6) when there is no substrate corresponds to the (sheets) situated over the corresponding perforation.

	Regarding claim 7, Klingler teaches all the limitations of claims 1 as stated above, and further teaches, wherein the configuration of the auto-close mechanism configured to allows the closing of the valve comprises a guide which allows the free movement of the valve, such that when there is no substrate arranged over the corresponding perforation, the valve is moved by the guide and is closed by the suction itself of the vacuum system.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klingler  (US 2969869) as applied to claim 1-8 above, and further in view of YAJIMA YASUSHI(JP2009280320).

Regarding claim 9, Klingler teaches all the limitations of claims 1 as stated above, Klingler further teaches the valve (24, Fig.6)and the substrate (corresponds to the sheets), and a closing mechanism however, Klingler does not explicitly disclose at least one commanded close mechanism.



    PNG
    media_image4.png
    462
    653
    media_image4.png
    Greyscale

	Regarding claim 10, Klingler in view of Yajima teaches all the limitations of claim 9 as stated above and further teaches, further comprising a detection subsystem Corresponds to the (detection sensor and the detection unit, [0113] of the position of the at least one substrate (sheet)on the conveyor belt (3, fig.3), wherein said detection subsystem is configured to send instructions indicative of the positioning of the at least one substrate to the commanded close mechanism to close 

At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to arrande the commanded close mechanism of Klingler modified by Yajima because Applicant has not disclosed  said additional modification provides an advantage, is used for a particular purpose, or solves a stated problem other than closing the valves.  One of ordinary skill in the art, furthermore, would have expected the angle and position of Klingler as modified by Yajima’s auto close mechanism, to perform equally well the same function of closing the valve of the entire set.

	Regarding claim 13, Klingler in view of Yajima teaches all the limitations of claim 9 as stated above and further teaches, wherein each commanded close mechanism (corresponds to the (sensor-detection subsystem) is configured to close valves for a predetermined time interval (corresponds to the calculated time, [0062]-[0063]).

Regarding claim 14, Klingler in view of Yajima teaches all the limitations of claim 9 as stated above and further teaches, wherein the configuration of the commanded close mechanism corresponds to the (sensing member 49 inputting detection result of the paper 12 passage and triggering the close of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klingler and Yajima as applied to claim 10 above, and further in view of Liu et.al. (10358307).

Regarding claim 12, Klingler as modified by Yajima teaches all the limitation of claim 10 as stated above, Further teaches the perforations (Klingler 17, Fig.6) are arranged according to longitudinal alignments, wherein there is an independent commanded close mechanism in correspondence with each longitudinal alignment of perforations and wherein each commanded close mechanism houses at least one longitudinal section of its corresponding longitudinal alignment of perforations, however, does not explicitly disclose wherein said longitudinal alignments are distributed along a width of the conveyor belt.

	Liu et.al. disclose a leading trailing edge dection system having a conveyor belt with perforations, teaches wherein the perforations are arranged according to longitudinal alignments corresponds to (the perforations 120, Fig. 3 could be in a row 122, 124, 126, therefore, forming a longitudinal alignment along the belt, 5:10-20) in a direction of travel of the conveyor belt, wherein said longitudinal alignments are distributed along a width of the conveyor belt (see Fig.3) to prevent any blind spot in the cross process direction. The belt taught by Liu et.al. and the belt of Klingler as modified are analogous therefore it would have been obvious for one of ordinary skills in the arte to arrange the perforations as taught by Klingler to obtain the row configurations of Liu et.al to deduce a belt having perforation disposed in a row .

    PNG
    media_image5.png
    210
    452
    media_image5.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klingler and Yajima as applied to claim 1 above, and further in view of Isova et.al (US 8353591).

Regarding claim 15, Klingler as modified by Yajima teaches all the limitation of claim 10 as stated above, fhurthe teaches the succion chamber of claim 15, however does not explicitely teach the urther comprising a suction width regulating subsystem which in turns comprises at least one displaceable lateral plate which laterally limits the suction line, wherein said suction width regulating subsystem is configured to adjust the width of the suction line by means of the displacement of the at least one displaceable lateral plate.

	Isowa et.al. discloses a printer system with corrugated cardboard sheet , a conveyor belt  (250) a  pair of rollers  a suction chamber, Isowa et.al.  teaches further comprising a suction width regulating subsystem corresponds to the (air flow limiting member, 6:25-40), (which in turns comprises at least one displaceable lateral plate corresponds to the pair of baffles (81R,81L, Fig.7) which laterally limits the suction line (corresponds to the area of the conveyor belt), wherein said suction width regulating subsystem air flow limiting member, 6:25-40), is configured to adjust the width of the suction line corresponds to the area of the conveyor belt 

    PNG
    media_image6.png
    350
    494
    media_image6.png
    Greyscale

..

                Therefore, it would have been prima facie obvious to modify the angle to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of  Klingler and Yajima.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Lahr (US 4792249 A) discloses a vacuum transport system for printer with a conveyor belt, a pair of rollers, valves to regulate the flow in suction chamber.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Cater can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723